Case: 1:19-cv-00380-DAP Doc #: 9-2 Filed: 02/26/19 1 of 13. PageID #: 655




             EXHIBIT B
     Case: 1:19-cv-00380-DAP Doc #: 9-2 Filed: 02/26/19 2 of 13. PageID #: 656



Cooley
Jonathon C. Glass                                                                 Strictly Private and Confidential
+1 202 776 2691                                                                   Via Email to: diane.jones@ed.gov
jglass@cooley.com



December 31, 2018

Diane Jones
Principal Deputy Under Secretary
U.S. Department of Education
400 Maryland Avenue, SW
Washington, DC 20202

Re: DCEH Institutions

Dear Ms. Jones:

On behalf of Studio Enterprises, LLC ("Studio") and Candlewood Special Situations Master Fund II, L.P.
("Candlewood")we are providing this letter to update you regarding the scope and nature of the transactions
resulting in a reorganization and change in control (the "Reorganization") of certain of the institutions
currently controlled by Dream Center Education Holdings, LLC or its affiliates (collectively,"DCEH"), so that
they can go forward as non-profit institutions that are governed and operated in a manner that is
independent of any continued involvement by DCEH.

Given the financial exigency facing these schools, the parties are moving with urgency to complete the
Reorganization through a series of transactions to be consummated as of January 1, 2019(the "Transaction
Date"). Please note that this plan calls for the Department to release the pending Title IV funds on or about
January 2, 2019.

The Ongoing Schools

These contracts and transactions will affect nine Art Institute ("Al") campuses and eight South University
campuses (collectively, the "Ongoing Schools"). Those campuses are identified at Attachment A, which
also shows their proposed alignment within the Department's OPEID system.

As you can see, we plan to preserve four Al OPEs so that the nine campuses consist of four mains and five
additional locations (including AI-Dallas) that are already under those mains. We are not requesting that
any of these campuses be "realigned."

Attachment A identifies the eight South campuses that will be subsumed within the Reorganization. In
addition, the South online program would be included in this group as part of South-Savannah. All of these
campuses are already operated within a single OPE so this does not entail any realignment.

Additional Campus Considerations

In addition, we ask the Department's separate consideration of the AI-San Diego school, which is currently
an additional location of Argosy University ("Argosy") but was previously a freestanding main campus with
its own OPE. We have discussed with the Department several options regarding AI-San Diego and await
the Department's guidance on the best method of saving that campus by moving it under the Houston main
campus or reviving its status as a freestanding institution. We look forward to working with the Department
to include Al-San Diego in the Reorganization and avoid its closure.

                       Cooley LLP 1299 Pennsylvania Avenue, NW, Suite 700 Washington, DC 20004-2400
                                        t:(202)842-7800 f:(202)842-7899 cooley.com
     Case: 1:19-cv-00380-DAP Doc #: 9-2 Filed: 02/26/19 3 of 13. PageID #: 657



Cooley
Diane Jones                                                                        Strictly Private and Confidential
December 31, 2018
Page Two

We also want to address the remaining Argosy campuses, but they face more daunting financial challenges
and our approach to them is quite different. We are willing to work cooperatively with the Department to
preserve the Argosy schools pending the contemplated transaction with an Ohio public institution, and
thereby prevent the closure of a large group of schools, but only if we can agree on a separate financial
arrangement for them. As you are aware, Studio and Candlewood are prepared to provide a $6.4 million
bridge loan to DCEH to facilitate the Reorganization and both are supportive of the Ohio option. However,
neither Studio nor Candlewood is capable of either directly subsidizing the operations of or providing the
financial resources necessary to support a letter of credit for the Argosy schools or to effect a change of
control to another entity if there is no viable plan to deal with the teach-outs and legacy liabilities associated
therewith. If the contemplated Ohio transaction does not develop, and assuming the new Argosy board
agrees, then Studio would be willing to enter into a managed services agreement with the Argosy schools
going forward, and assist Argosy with the orderly teach-out of any Argosy schools that need to be closed,
so long as no letter of credit is required. Because this is a separate arrangement, the Argosy campuses
are not addressed in detail in the sections that follow. Regardless, it should be clearly understood that
events that may transpire in the immediate and near-term affecting Argosy will not adversely affect the
Ongoing Schools.

Similarly, if there is any way we can help the Department and another college in their discussions about the
future status of Al-Pittsburgh and Al-Online, we are prepared to discuss how to do so.

It is important to make clear that all other schools that are outside of the Reorganization (including the
Argosy schools unless we can reach a separate agreement for those schools) will remain under the control
of DCEH. DCEH may subsequently elect to place those schools and other DCEH-related entities into
receivership or bankruptcy, but those proceedings would only be initiated after the date of the
Reorganization and would not affect the Ongoing School entities.

The Corporate Structure and Service Agreements

The Reorganization is designed to remove DCEH and its principals and affiliates from any vestige of control
over the Ongoing Schools, to continue the status of each of the Ongoing Schools as non-profit limited
liability companies ("LLC"), each separately recognized in its own right by the IRS as an entity exempt from
federal taxes in accordance with Section 501(c)(3) of the Internal Revenue Code, and each with a newly-
appointed distinct, independent and self-perpetuating governing board of trustees.

The pre-closing and post-closing structures are shown at Attachment B. The Reorganization entails (i)
replacing DCEH as the sole member of the LLCs that are the ultimate parent of each of the Ongoing Schools
of Al and South with a different non-profit entity which will (ii) appoint the initial new boards of trustees to
govern the Ongoing Schools of Al and South; (iii) each of which boards of trustees will consist of
independent members (with the institution president serving as an ex officio member); and (iv) having a
representative of Studio and Candlewood serve as a non-voting observer on each such board. The
Reorganization involves renaming certain entities post-closing to remove the name "Dream" or initials "DC"
from all entities.

The new member replacing DCEH will be a Section 501(c)(3) private foundation created in 2013 under the
laws of the State of Delaware (the "Foundation"). Note that neither the Foundation as the new member,
nor Studio nor Candlewood will hold any ownership interest in the Ongoing School entities, and the only
role of the Foundation regarding the educational activities of the Ongoing Schools will be the initial
appointment of the independent members of the respective boards of trustees. Once reconstituted, those
boards of trustees will be self-perpetuating.


                       Cooley LLP 1299 Pennsylvania Avenue, NW, Suite 700 Washington, DC 20004-2400
                                        t:(202) 842-7800 f:(202)842-7899 cooley.com
    Case: 1:19-cv-00380-DAP Doc #: 9-2 Filed: 02/26/19 4 of 13. PageID #: 658



Cooley
Diane Jones                                                                       Strictly Private and Confidential
December 31, 2018
Page Three

Based on the nature of a membership interest, and the fact that once the member replacing DCEH
designates new members of each of the boards of trustees of the Ongoing Schools such boards will be
self-perpetuating, there is no "new owner" of the Section 501(c)(3) school entities that will have financial
and governance control over the Ongoing Schools for purposes of 34 C.F.R. § 600.20(g), and therefore
such LLCs should be deemed the top-level owners. Each of the LLCs was established in January 2017
and will therefore be able to present two-years of audited financial statements in compliance with Section
600.20(g).

DCEH currently provides a wide range of centralized support services to the Ongoing Schools. Certain of
these services will be transitioned from DCEH to Studio as of the Transaction Date and provided to the
Ongoing Schools under a customary managed services agreement ("MSA"). Certain other services
currently provided by DCEH which are not amenable to immediate transition, such as IT, vendor
agreements and employees that are shared across all three university systems, will continue to be provided
by DCEH through a transition services agreement among DCEH and Studio ("TSA"). In all cases, Studio
will provide these non-core services to the Ongoing Schools on a cost-plus basis. Studio's relationship with
the Ongoing Schools will be exclusively as a service-provider; neither Studio nor any Studio principal, owner
or affiliate will have or exercise any ownership or control of any Ongoing School.

Proposed Department Conditions

In order to complete the Transaction on the desired schedule, we are asking for written reconfirmation of
certain assurances from the Department regarding how it will treat the Reorganization and the conditions it
will attach to the Title IV eligibility of those schools. We understand that any such assurances now given
are subject to verification of underlying factual predicates by the Department.

Conditions Applicable to the Al and South Schools

    1. Assuming that the applicable state authorizing agencies and institutional accrediting bodies confirm
       that their authorization or accreditation remains in place after the Reorganization, and while those
       agencies continue their review, and assuming the Ongoing Schools provide materially complete
       applications within ten business days after the Transaction Date, ED will issue TPPPAs as promptly
       as possible.

    2. Based on the customary TPPPA and change of ownership or control review process, there will be
       no interruption in eligibility or the flow of Title IV funds to the students at the Ongoing Schools.

    3. ED will restore the Ongoing Schools to advance payment under HCM level 1 procedures and will
       release the remainder of the designated $15 million from the current letter of credit to support the
       Ongoing Schools. Because of the urgent cash position of the Ongoing Schools, we ask that these
       steps be completed on January 2, 2019.

    4. The Ongoing Schools and Studio, as the managed services provider, in consultation with the
       Department, will take all necessary and appropriate steps to control the Title IV trust accounts and
       ensure that the Title IV funds are being used for their intended purpose.

    5. The Department will accept as part of the same-day balance sheets to be submitted to ED on or
       before February 28, 2019, supplementary information pertaining to events that occur after the
       Transaction Date, which will be factored into ED's determination of their compliance with the same-
       day balance sheet tests.


                      Cooley LLP 1299 Pennsylvania Avenue, NW, Suite 700 Washington, DC 20004-2400
                                       t:(202)842-7800 f:(202) 842-7899 cooley.com
    Case: 1:19-cv-00380-DAP Doc #: 9-2 Filed: 02/26/19 5 of 13. PageID #: 659



Cooly
Diane Jones                                                                       Strictly Private and Confidential
December 31, 2018
Page Four

   6. The Department will accept the financial statements of the top-level Al and top-level South entities,
      the LLCs that were formed in January 2017, to meet the two-year financial test.

   7. The Ongoing Schools will be deemed Institutions of Higher Education pursuant to 20 U.S.C.
      § 1001(a) and therefore not be subject to any "tail" on the ED regulations that apply particularly to
      proprietary institutions (including the 90/10 Rule and Gainful Employment Rule), or required to
      make further reports or disclosures regarding any degree programs or be subject to a second set
      of GE Rates on their degree programs when ED issues such rates.

   8. The Ongoing Schools will not be held liable for any regulatory compliance issues or liabilities
      (including borrower defense claims, Perkins loans repayments and the default rate effect of any
      FDL loan defaults), arising from the operation of any of the Ai, South schools (including the schools
      that have been taught out) prior to the Transaction Date. This includes compliance issues that may
      be identified in A-133 audits prepared and filed under the new non-profit entities for prior periods.
      The Department will satisfy liabilities arising prior to the Transaction Date solely from and to the
      extent of such letters of credit (or related surety) previously posted.

   9. To the extent that any Ongoing School triggers any of the financial responsibility triggers under the
      Borrower Defense Rule, those triggers would not affect the amount of any letter of credit until the
      Ongoing School has filed its School A-133 audit for the first fiscal year under the new structure.

   10. ED will cooperate with the Al Schools and South to initiate a dialogue with DOJ and the applicable
       states attorneys general to determine what, if any, provisions in the EDMC Consent Agreement
       need to remain in place.

Conditions Applicable to South

   A. ED will set aside $22 million from the current letter of credit that will support South's ability to
      continue to participate in Title IV under the financial responsibility provisions at 34 C.F.R.§668.175,
      and there will be no other additional near-term letter of credit requirements applicable to South.

   B. ED will confirm that the 2012 open program reviews do not contain material findings that would
      affect ED's timing to issue the TPPPA to South.

Conditions Applicable to the Al Schools

  A. The      new     TPPPAs         will    reflect     the     campus         alignment       at   Attachment   A.

   B. To the extent that ED finds it necessary to impose a letter of credit for other reasons, including the
      Ongoing Al Schools' compliance with the same-day balance sheet tests or the results of the FY
      2018 audits of the Al Schools under DCEH control, such letter of credit will be set at no more than
      $6.5 million and will be due within the Department's customary 75-day period after the Department
      issues its request.

   C. We appreciate the Department's continued consideration of a plan to include Al-San Diego (or other
      Argosy schools) in the Reorganization.




                      Cooley LLP 1299 Pennsylvania Avenue, NW, Suite 700 Washington, DC 20004-2400
                                       t:(202) 842-7800 f:(202)842-7899 cooley.com
      Case: 1:19-cv-00380-DAP Doc #: 9-2 Filed: 02/26/19 6 of 13. PageID #: 660



Coley
Diane Jones                                                                       Strictly Private and Confidential
December 31, 2018
Page Five




On behalf of the thousands of students, faculty and staff of the Ongoing Schools, we want to thank you for
your continued diligent effort to preserve the stability and integrity of the Ongoing Schools, and particularly
for your prompt review and written response to the issues and terms proposed above. We and our
colleagues are available to speak at any time.




Jonathon C. Glass
Katherine Lee Carey
Regulatory Counsel, Studio


cc:     Donna Mangold, Esq.
        Steven Finley, Esq.
        Robin Minor
        Michael Frola
        Bryan Newman, Studio
        Michael Lau, Candlewood
        Michael Goldstein, Regulatory Counsel, Candlewood




                       Cooley LLP 1299 Pennsylvania Avenue, NW, Suite 700 Washington, DC 20004-2400
                                        t:(202)842-7800 f:(202) 842-7899 cooley.com
Case: 1:19-cv-00380-DAP Doc #: 9-2 Filed: 02/26/19 7 of 13. PageID #: 661




                        Attachment A
   Case: 1:19-cv-00380-DAP Doc #: 9-2 Filed: 02/26/19 8 of 13. PageID #: 662




                                        Attachment A

                                    Art Institute Campuses

Specified     Entity                Main/Additional Location   OPEID       Accreditor
Campus
Seattle       The Art Institute     Main                       022913      NWCCU
              of Seattle, LLC, an
              Arizona limited
              liability company
Houston       The Art Institute     Main                       021171      SACS
              of Houston, LLC,
              an Arizona limited
              liability company
                                  Additional Location of       021171-02   SACS
Austin        DC Art Institute of
                                  Houston Campus
              Austin, LLC, a
              Texas limited
              liability company
San Antonio   DC Art Institute of   Additional Location of     021171-04   SACS
              San Antonio, LLC,     Houston Campus
              a Texas limited
              liability company
Atlanta       DC Art Institute of   Main                       009270      SACS
              Atlanta, LLC, a
              Georgia limited
              liability company
Virginia      DC Art Institute of   Additional Location of     009270-07   SACS
Beach         Virginia Beach,       Atlanta Campus
              LLC, a Virginia
              limited liability
              company
Miami         DC Miami              Main                       008878      SACS
              International
              University of Art
              & Design, LLC, a
              Florida limited
              liability company
Tampa         DC Art Institute of   Additional Location of     008878-05   SACS
              Tampa, LLC, a         Miami Campus
              Florida limited
              liability company
Dallas        DC Art Institute of   Additional Location of     008878 -    SACS
              Dallas, LLC,a         Miami Campus               07
              Texas limited
              liability company
  Case: 1:19-cv-00380-DAP Doc #: 9-2 Filed: 02/26/19 9 of 13. PageID #: 663




                                South University Campuses

Specified Campus   Entity             Main/Additional          OPEID     Accreditor
                                      Location
Savannah           South University   Main                      013039   SACS
                   Savannah, LLC
Montgomery         South University   Additional Location to    013039   SACS
                   of Alabama, LLC    Savannah Campus
Tampa              DC South           Additional Location to    013039   SACS
                   University         Savannah Campus
                   Florida, LLC
West Palm Beach    DC South           Additional Location to    013039   SACS
                   University         Savannah Campus
                   Florida, LLC
Columbia, SC       South University   Additional Location to    013039   SACS
                   of Carolina, LLC   Savannah Campus
Austin             DC South           Additional Location to    013039   SACS
                   Education -        Savannah Campus
                   Texas, LLC
Richmond           DC South           Additional Location to    013039   SACS
                   University of      Savannah Campus
                   Virginia, LLC
Virginia Beach     DC South           Additional Location to    013039   SACS
                   University of      Savannah Campus
                   Virginia, LLC
Case: 1:19-cv-00380-DAP Doc #: 9-2 Filed: 02/26/19 10 of 13. PageID #: 664




                         Attachment B
                                              Case: 1:19-cv-00380-DAP Doc #: 9-2 Filed: 02/26/19 11 of 13. PageID #: 665




                                                                                                  Pre-Reorganization Structure(Ai)
                                                         The Dream Center Foundation
                                                         (California Nonprofit Corporation and 501(()(3i)
                                                                                 SIN XX-XXXXXXX
                                                                                                                                                                                                         DC Miami International University of Art & Design, LLC
                                                                                                                                                                                                                                (Florida Nonprofit LLC)
                                                                                                                                                                                                                            Gale of Formotion:3/23/2011-EIN 52-11926e4
                                                           Dream Center Education Holdings, LLC
                                                                           (Arizona Nonprofit LLC)                                                                                                                                                       100%
                                                                                         -Ewan 51,

                                                                                           100,


                                                                                                                                                                                                                                 The DC Art Institute of                                 DC Art Institute of
                                                 The Arts Institutes International, LLC                                                                                                     DC Art institute of
                                                                                                                                                                                              Tampa, LLC                             Charlotte, LLC                                         Dallas, LLC
                                                                         (Arizona Nonprofit LLC)                                                                                                                                                                                            ITerera nanproteu.n.1
                                                                                                                                                                                               Florida Nonercorax)                 (Nert.sCarobra Nonorofitu.CI                          nate of FortnatiantSi2SP017
                                                               Date of Formation:1/9/2017 --EIN XX-XXXXXXX                                                                                  Mgt'or Formation:3i23, 11)1,            Data et rormatimablig=
                                                                                                                                                                                                                                                                                               EIR:XX-XXXXXXX
                                                                                                                                                                                                  S,n: 37.-5505077                         CIN:6.1.
                                                                                                                                                                                                                                                  .-150.0225
                                                                                           1100%


                                                                                                                                                                                                                                   The DC Art Institute of
                              DC O,t institute of                                                  The Art Institute of                 The Art institute of
                                Al lento,LLC
                                                                                                                                                                                                                                    Raleigh-Durham, LLC
                                                                                                   Pirtsburrh. DC,LLC                  Philadelphia,DC LLC
                                                                                                                                                                                                                                     rPortnCarolina Nano-rare L..Cr
                             Da=          S;•5;.'=.7                                              •:,aoeFo.mr•nn                      woe of apnea:tor 5!32i2=.7                                                                     Dare of.erfnottOn: 312.1.1=3.7:
    DC Art Institute of                ,son,                                                           0.1.O.
                                                                                                            O.00oOM                               :MOS=                                                                                         eZelne42.1.4
     Charlesron.L1C

                                                                                                                                                The Art Institute of
                               DC Art institute of                                                   DC Art Institute of Fort                     Houston. U.(
                                                            The Art institute of
                                    . each,LLC                                                          Lauderdale, LIZ
     DCA::   )rure or                                         Coloradan(                                                                       eatreff`entateen.ne...=
                               ,
                               c c-rravw-                                                           .tecf remLoev•                                  os                                                                         The Arts Institutes International, LLC
     Washington.LLC                                       Detectionrat.mo/OWITO                         tee trO,Z.11.1
                                 . ,..1 , 3)
   OameOnm=.1.9,     ..
                                                               VMS:=Yet                                                                                                                                                               (Arizona Nonprofit LLC)
      Eft6:,5-'13.15.                                                                                                                                                                                                              Date of Formation: 2/9/2017- EIN: XX-XXXXXXX.
                                                                                                                                                      DC Art Institute of           DC Art institute Of
                                                                                                                                                     Of Sart Antonia. 1.1C           of A ..ttin,LIC
                                                            DC Art Institute of                                                                                     pr.
    The Art Institute of                                        Phoenix,U.0                                                                         Cm, romoreen:SIO.S,,                     •• .n
                                                              :.o.o.•••••...no,                                                                          CM...2.3665OP                Fie        zolis
 Tennessee- Nashville. LLC
                 T                                       nolearFeernanco: 05,30111e.
                 6,1.3.17                                      E•e:62•16.5203
       UN:02•:5tSfl                                        lseeseparatechartfor                                                     The IllinOis In titute of                                                                     DC Art Institute of Phoenix, LLC
                                                                subsrallarl.)                                                               Art,LLC
                                                                                                                                                                                                                                            (Arizona Nonprofit LLC)
                                                                                                                                    Cow of,oernon,slo/28ACII
                                                                                                                                          UN B2.1o91,9                                                                         Date of Format= 05/12/2017 - EIN: XX-XXXXXXX

                               The An Institute of          The Art Institute of
                                 no:liana u.0                  Seattle,LLC
                             Nor n-•,.m.st o,.5•13gel,    ,
                                                          ,..a,eafPenne ......511:.T.C17                              The Art Institute of             The Illinois Institute of
                                  • 62•1520.3                            :At=                                           Michigan,U.(                   Art at Schaumburg,

                                                                                                                  sett           m.6/1a/Salt           .,are o•Fnerest evo..e4VOS                                          The Art Institute of                        The Art Institute of
                                                                          Dc Miami In emotional Unlveei.ty                reetra,tetrsa                       Foe e.Z-lo.X. u                                                Las Vegas, LLC                             Indianapolis, LLC
                                                                                 of Art fi Design,LLC                                                                                                                                                                     faroona      'eta
Note: This chart does not include                                                 onvroa- :-ems:PSI                                                                                                                        eeof,•-moeoreCt.:12f2C,                     0•Ce Kmatero.0311.21..7
                                                                              Date of rormapon 312.1.'2017                                                                                                                      or,O2.163a5to•                                Erte..53,23C
entities which do not hold campuses.                                                     32-1O10650
                                                                           imeseperetemartior arrosicliaPtal
                                     Case: 1:19-cv-00380-DAP Doc #: 9-2 Filed: 02/26/19 12 of 13. PageID #: 666




                                                       Pre-Reorganization Structure (South)
                                                                         The Dream Center Foundation
                                                                        (California Nonprofit Corporation and 501(c)(3))
                                                                                         EIN XX-XXXXXXX



                                                                             Dream Center Education Holdings, LLC
                                                                                    (Arizona Nonprofit LLC)
                                                                                                  0,1417-Drt




                                                          Dream Center South University, LLC
                                                                                    (Arizona Nonprofit LLC)
                                                                        Date of Formation 1/10/2017 - El N XX-XXXXXXX


                                                                                     South University Savannan,
                                                                                                LLC
                                                                                            Fonr.atiol.3/2I120,7
                                                                                               St.IESO323


                                                                                                   South Ur:NOM ily.Savannah




                                                         South Unlversity of                                       DC South University
                                                           Alabama,LLC
                                                                                                                       Florida.LLC
                                                                                                                      • kr:rctr
                                                                 •
                                                       „ate oftoonat;on:                                       OcoeefornorowS/23,71;17
                                                             Eau:62.31, 6X                                                 OS94E4

                                                                                                             Guth Univenhy-Tampa
                                                      South UtIlverSay-MOntgOmety
                                                                                                            SouthVn.versity-viestPalmaeach




                                                                 South University of                    DC South Universityaf               South University of        South University of
                                                                   Michigan,LLC                          North Carolina,LLC                     Ohio, LLC                  Carolina, U_C
                                                                                                       Owe riPorroosolwal.,=7                             Zot
                                                                                                                                         :radruma,on.6/.1C,           Dot:of Format:m:8/25119X:
                                                                    51, 82-1985                             CM B2-170=1                      ON:8:•:0:403                  EiroSa-211.8201


                                                               South University- Novo                                                    SouthUniveisity-aeveiand   South University-Colombo
                                                                                                      South Unfversity-Highoomt



                                                                 DC South Education -                        DC South University of
                                                                       Texas. LLC                                 Virginia,LLC
Note: This chart does not include entities which do
not hold campuses.                                                                                           Day:of FeenmuonuSi9,=7
                                                                     un:s_.                                         EiN 32-1F
                                                                                                                            , O0
                                                                                                                               , 7


                                                               South University- Austin                     South university-Rithmond
                                                                                                            South University-virgmia Beach
                                                         Case: 1:19-cv-00380-DAP Doc #: 9-2 Filed: 02/26/19 13 of 13. PageID #: 667




                                                                           Post-Reorganization Structure(Ai and South)

                                                                                                                                                    Foundation
                                                                                                                                (Delaware Not for Profit Corporation)
                                                                                                                           Date of Formation: 12/9/2013 — El N: XX-XXXXXXX




                                                                                                                                                                                           Dream Center South University, LLC
                        The Arts Institutes International, LLC
                                                                                                                                                                                                                       (Arizona Nonprofit LLC)
                                    (Arizona Nonprofit LLC)
                                                                                                                                                                                                            Date of Formation 1/10/2017- EIN XX-XXXXXXX
                                  Date of Formation:1/9/2017
                                        EIN:XX-XXXXXXX
                                                                                                                                                                                                                        South University Savannah,
                                                                                                                                                                                                                                    LLC
DCArt ns:I•                LLC    The ,kit Institute ofSeatte,     7.7,C Miami Internationaf UniverS:v               The Art Institute of
  (Geor7 .. •                                  LLC                                                                                                                                                                        Dated FOr Mat.,3/2212017
                                                                                    Design.IIC
Gate Fc"          .7- _,3'::::      iimizona Nonprofit LLC)                                                              Houston,LLC                                                                                           Env: 132.1650023
                                                                         (Fizr'do nor prc.t',I.LLCJ                            reznve:
     5            :              Dar? of Formation: 5111.1201T           Dale .1          3f2.11207.7               Dateof Format, on 1.(31/Z01.7
                                       Eltt XX-XXXXXXX                                                                                                                                                                                 South University-Savannah
                                                                                   6...1.3166%                           EiN:SI.-515567:

    DC Art ,r,sfotote of
    virgin is Reach. LLC                                                                                                              DC Art Institute of
                                                                                                                                                                                          South University of                                          DC South University
                                           DC Art Institute of                                                                       of San Antonio. LLC                                     Alabama,LLC                                                   Florida, LLC
rs:atf. cf corm     619/20:7                                                        DCArt Institute of                                    !'"ens        LX.:
       E tl:82-:.8o2.799                        Tampa,LLC                              Dallas, LLC                                 Clare of Forrnat,,,,,5/25,,T.C:7                     Da:eof Forn-st,a-LL/25.,5551                                   OLT&Fo
                                                                                                                                                                                                                                                               W V:,   ,
                                                                                                                                                                                                                                                                    3/25":017
                                            Moriclallonp-LLCI                      (Texas Nonprofit LLC)                                  E,N,$2-16552.57                                    E44•63-031457.0                                              EN:82-16594E6
                                         Cate of corm aticr.'512512C:7             :alt                   <.a.017
                                               EN: 82-1.5C4C77                                   8::-Ieesss0
                                                                                                                                                                                                                                                  South University-Tampa
                                                                                                                                         DC Art 'tstitute of                         South University - Montgomery
                                                                                                                                                                                                                                                  South University-West Palm Beam
                                                                                                                                           of Austin,LLC
                                                                                                                                          of. Formation:S.(25/2017
                                                                                                                                           EN: 82-16Er278
                                                                                                                                                                                                                              DC South University of
                                                                                                                                                                        DC South Education -                                       Virginia,LLC                                        South University of
                                                                                                                                                                             Texas, LLC                                             ,1••• ,L
                                                                                                                                                                                                                                           , WL•tt 00                                     Carolina, LLC
                                                                                                                                                                                                                              Dee ofForm-vim:6;9P.M;
   Note: This chart does not include entities which do not hold campuses and does                                                                                        are of Format:CM EiZA1C.17                                EN:XX-XXXXXXX                                      ,atcoF,,    m.8,25/2597
                                                                                                                                                                             E,N,S2.17649C8
   not include a proposed main campus, which would be a direct subsidiary of the Arts
   Institute International, LLC which would acquire the assets of Argosy Education                                                                                                                                       South University—RICK mood
                                                                                                                                                                      South University -Auson                            South University—VIrginla Beach                            South University-Columbia
   Group, LLC with respect to Ai's San Diego campus.
